COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
PAUL RESIGNATO,                                            )
                                                                              )             
No.  08-02-00254-CV
Appellant,                          )
                                                                              )                   Appeal from the
v.                                                                           )
                                                                              )           
County Court at Law #5
SOUTHWESTERN BELL YELLOW
PAGES,     )
INC.,                                                                     )         
of El Paso County, Texas
                                                                              )
Appellee.                           )                 
(TC# 98-3392)
                                                                              )
 
 
O P
I N I O N
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  Finding no Appellant=s brief has been filed, we dismiss the
appeal.
Tex.R.App.P. 42.3 states:
Under the following circumstances, on
any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a) for want of jurisdiction;
 
(b) for want of prosecution; or
 




(c) because the appellant has failed
to comply with a requirement of these rules, a court order, or a notice from
the clerk requiring a response or other action within a specified time.
 
On March 22, 2002,
Appellant timely filed notice of appeal in this cause.  As of this date, no Appellant=s brief nor motion for extension of
time has been filed with the Court.  On
September 3, 2002, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days.  No response has
been received as of this date. 
Accordingly, pursuant to Tex.R.App.P.
42.3(b) and (c), we dismiss the appeal for want of prosecution.
 
 
September
26, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)